EXHIBIT 10.155
 
AMENDMENT NO. 5 TO
THE TERM LOAN, GUARANTEE AND SECURITY AGREEMENT
 
This AMENDMENT NO. 5, dated as of June 27, 2013 (this “Amendment”) to the Term
Loan, Guarantee and Security Agreement dated as of October 6, 2011 as amended by
the Amended & Restated Consent, Waiver & Amendment Agreement dated as of
November 1, 2011, Amendment No.1 thereto dated as of June 22, 2012, Amendment
No. 2 thereto dated as of August 9, 2012, Amendment No. 3 thereto dated February
12, 2013 and Amendment No. 4 thereto dated as of March 28, 2013 (as so amended,
the “Existing Credit Agreement”, and as amended by this Amendment and as the
same may be further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) is agreed among NTS, INC. (f/k/a Xfone, Inc.), a
Nevada corporation, XFONE USA, INC., a Mississippi corporation, NTS
COMMUNICATIONS, INC., a Texas corporation, GULF COAST UTILITIES, INC., a
Mississippi corporation, EXPETEL COMMUNICATIONS, INC., a Mississippi
corporation, NTS CONSTRUCTION COMPANY, a Texas corporation, GAREY M. WALLACE
COMPANY, INC., a Texas corporation, MIDCOM OF ARIZONA, INC., an Arizona
corporation, COMMUNICATIONS BROKERS, INC., a Texas corporation, and NTS
MANAGEMENT COMPANY, LLC, a Texas limited liability company (collectively
referred to herein as the “Borrower”), the other Credit Parties signatory
thereto, and ICON AGENT, LLC, a Delaware limited liability company, as agent (in
such capacity, “Agent”) for the several financial institutions from time to time
party to the Credit Agreement (each herein referred to as a “Lender” and
collectively, the “Lenders”).
 
 
W i t n e s s e t h :
 
Now, Therefore, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the Borrower, the Agent and the Lenders agree, in
accordance with the Existing Credit Agreement, to amend the Existing Credit
Agreement to the extent provided for under Section 2 hereof.
 
Accordingly, the Borrower, the other Credit Parties, the Lenders and Agent each
hereby agree as follows:
 
1. Defined Terms.  All capitalized terms used but not otherwise defined herein
have the meanings assigned to them in the Existing Credit Agreement.
 
2. Amendments
 
A. Section 7.1 (q) of the Existing Credit Agreement is hereby amended by (i)
deleting the reference to “$3,000,000” in the paragraph and replacing it with
“$2,000,000”; and (ii) deleting the reference to “June 30, 2013” in the
paragraph and replacing it with “October 31, 2013”; and
 
B. Section 7.1(r) of the Existing Credit Agreement is hereby deleted in its
entirety and replaced with “Intentionally Omitted”.
 
3. Waiver
 
A. Borrower’s obligation to comply with Section 2.4 (a)(ii) of the Existing
Credit Agreement as a condition precedent to the availability of the Delayed
Draw Term Loan B is hereby waived.
 
4. Representations and Warranties.  Each Credit Party represents and warrants
that:
 
(i) after giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
on and as of the date hereof as if such representations and warranties had been
made on and as of the date hereof (except to the extent that any such
representations and warranties specifically relate to an earlier date, in which
case each Credit Party represents and warrants that such representations and
warranties are true and correct in all material respects as of such earlier
date); and
 
(ii) after giving effect to this Amendment, no Default or Event of Default will
have occurred and be continuing on and as of the date hereof.
 
5. Loan Document.  This Amendment is designated a Loan Document by Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
6. Full Force and Effect.  Except as expressly amended hereby, the Credit
Agreement and the other Loan Documents shall continue unmodified and in full
force and effect in accordance with the provisions thereof on the date hereof
and each Credit Party reaffirms all of its obligations under the Credit
Agreement and the other Loan Documents after giving effect to this
Amendment.  This Amendment shall be limited precisely as drafted and shall not
imply an obligation on the Agent or any Lender to consent to any matter on any
future occasion. As used in the Credit Agreement, the terms “Agreement,” “this
Agreement,” “this Credit Agreement,” “herein,” “hereafter,” “hereto,” “hereof”
and words of similar import shall mean, unless the context otherwise requires,
the Credit Agreement as amended by this Amendment.
7. CHOICE OF LAW.  THIS AMENDMENT SHALL IN ALL RESPECTS BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WHICH ARE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE.
 
8. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one instrument.
 
9. Headings.  The headings of this Amendment are for the purposes of reference
only and shall not affect the construction of this Amendment.

 
IN WITNESS WHEREOF, this Amendment No. 5 to the Loan, Guarantee and Security
Agreement has been duly executed as of the date first written above.
 
 

NTS, INC. (f/k/a/ Xfone, Inc.), as a Guarantor and Grantor  
NTS CONSTRUCTION COMPANY, as Borrower and Grantor
              By:
/s/ Guy Nissenson
  By:
/s/ Guy Nissenson
 
Name:
Guy Nissenson
 
Name:
Guy Nissenson
  Title:  President and CEO   Title: 
President 
             
XFONE USA, INC., as Borrower and Grantor
 
GAREY M. WALLACE COMPANY, INC., as Borrower and Grantor
              By:  /s/ Guy Nissenson    By: /s/ Guy Nissenson  
Name:
Guy Nissenson  
Name:
Guy Nissenson   Title:  President and CEO   Title:  President              
NTS COMMUNICATIONS, INC., as Borrower and Grantor
 
MIDCOM OF ARIZONA, INC., as Borrower and Grantor
              By: /s/ Guy Nissenson   By: /s/ Guy Nissenson  
Name:
Guy Nissenson  
Name:
Guy Nissenson   Title:  President and CEO   Title:  President              
GULF COAST UTILITIES, INC., as Borrower and Grantor
 
COMMUNICATIONS BROKERS, INC., as Borrower and Grantor
              By: /s/ Guy Nissenson   By: /s/ Guy Nissenson  
Name:
Guy Nissenson  
Name:
Guy Nissenson   Title:  President and CEO   Title:  President              
EXPETEL COMMUNICATIONS, INC., as Borrower and Grantor
 
NTS TELEPHONE COMPANY, LLC, as Government Funded SPE and Credit Party
              By: /s/ Guy Nissenson    By: /s/ Guy Nissenson  
Name:
Guy Nissenson   
Name:
Guy Nissenson   Title:  President and CEO   Title:  Manager              
PRIDE NETWORK, INC., as Government Funded SPE and Credit Party
  N.T.S. MANAGEMENT COMPANY, L.L.C., as Borrower and Grantor               By:
/s/ Guy Nissenson    By: /s/ Guy Nissenson  
Name:
Guy Nissenson   
Name:
Guy Nissenson   Title:  President    Title:  Manager  


 
 
2

--------------------------------------------------------------------------------

 
 

    ICON AGENT, LLC, as Agent for the Lenders                 By:
IEMC LLC, its Manager
                    By: /s/ Michael A. Reisner        
Name:
Michael A. Reisner
        Title:
Co-President & Co-CEO
                   
ICON ECI PARTNERS, L.P., as a Lender
                    By:  ICON ECI GP, LLC, its General Partner                  
  By: /s/ Michael A. Reisner        
Name:
Michael A. Reisner         Title:
Co-President & Co-CEO
                   
ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P., as a Lender
                    By: ICON GP 14, LLC, its General Partner                    
By: /s/ Michael A. Reisner        
Name:
Michael A. Reisner         Title:
Co-President & Co-CEO
                   
ICON ECI FUND FIFTEEN, L.P., as a Lender
                    By: ICON GP 15, LLC, its General Partner                    
By: /s/ Michael A. Reisner        
Name:
David J. Verlizzo         Title:
Co-President & Co-CEO
                   
HARDWOOD PARTNERS, LLC, as a Lender
                    By: /s/ John Koren        
Name:
John Koren         Title:
Manager
                   
ICON Leasing Fund Eleven, LLC, as a Lender
                    By: ICON Capital LLC, its Manager                     By:
/s/ Michael A. Reisner        
Name:
Michael A. Reisner         Title:
Co-President & Co-CEO
                   
ICON Leasing Fund Twelve, LLC, as a Lender
                    By: ICON Capital LLC, its Manager                     By:
/s/ Michael A. Reisner        
Name:
Michael A. Reisner         Title:
Co-President & Co-CEO
 



3

--------------------------------------------------------------------------------

 